DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the application filed on 10/27/2020. 
Claims 1-19 are pending in this application, with claims 1,8 and 15 being independent. 

Claim Objections
Claim 13 is objected to because of the following informalities:
In claim 13, line 11, “the apparatus” should read “the first device”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject 


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 9 recites the limitation "the obtaining unit" in line 1.  There is insufficient antecedent basis for this limitation in the claim as there is no reference to refer back to.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2,8-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over HUANG et al. (US 2011/0235514  hereinafter referred to as “Al-Shalash”).

Regarding claims 1,8 and 15, Huang discloses a communication method, apparatus and system applied to a wireless backhaul system (Huang Fig.3 Para[0172] The wireless backhaul system), and further discloses the second network (Huang Fig.3 Ref:302,306,308 Para[0172] The communication (i.e. second network) between the relay node (i.e. first device) and the donor base station) comprises a first management network element (Huang Fig.5 Ref:512,514 Para[0184-185] The bearer manager and mapping components (i.e. management network element, apparatus) of the donor base station. The relay node has similar component performing the same operations), and the first management network element is configured to control session management of the first device in the second network (Huang Fig.5 Para[0184] The bearer manager component is involved with Un bearer establishment between the relay node and the donor base station), the first device sends the information about the first bearer to the first management network element (Huang Fig.4 Para[0177] The information is exchanged between the relay node and the donor base station) and wherein the method comprises: 
obtaining, by the first management network element, information about a first radio bearer of the terminal in the first network (Huang Fig.5,6 Para[0185] The mapping component receives the Uu bearer QoS requirement (i.e. information) from the relay node), wherein the information about the first radio bearer is used to indicate the first radio bearer (Huang Fig.5,6 Para[0185] The QCI of the Uu bearer (i.e. first bearer) in the information. The QCI is associated with the RB for the bearer identification); and 
determining, by the first management network element, a mapping relationship (Huang Fig.6,7 Ref:706 Para[0185,0196] The mapping is generated by the mapping component) between the first radio bearer and a second radio bearer (Huang Fig.6 Para[0187] The Un bearer (i.e. second radio bearer)) based on the information about the first radio bearer (Huang Fig.6 Para[0196] The QCI is used for mapping Uu and Un bearers), wherein the second radio bearer is a radio bearer of the first device in the second network (Huang Fig.6 Para[0187] The Un bearer (i.e. second radio bearer)). 

Huang does not explicitly disclose wherein the wireless backhaul system comprises a first network and a second network, the first network and the second network use different radio access technologies (RATs), a terminal and an access network device in the wireless backhaul system communicate with each other through a first device in the wireless backhaul system, the first device communicates with the terminal by using a RAT corresponding to the first network, the first device communicates with the access network device by using a RAT corresponding to the second network.
However, Al-Shalash from the same field of invention discloses wherein the wireless backhaul system (Al-Shalash Fig.1 Para[0023-24] The multi-RAT architecture with backhaul transport network (i.e. wireless backhaul system)) comprises a first network (Al-Shalash Fig.1 Ref:130 Para[0023-24] The multi-RAT RN_UE serving other UEs using Uu interface (i.e. first network)) and a second network (Al-Shalash Fig.1 Ref:120,122 Para[0023-24] The eNB serving RN_UE using Un interface (i.e. second network)), the first network and the second network use different radio access (Al-Shalash Fig.1 Para[0023-24] The RATs used for Uu and Un interfaces are different), a terminal (Al-Shalash Fig.1 Ref:160 Para[0023-24] The UE 1) and an access network device (Al-Shalash Fig.1 Ref:120,122 Para[0023-24] The eNBs) in the wireless backhaul system communicate with each other through a first device (Al-Shalash Fig.1 Ref:130 Para[0023-24] The multi-RAT RN_UE (i.e. first device)) in the wireless backhaul system, the first device communicates with the terminal by using a RAT corresponding to the first network (Al-Shalash Fig.1 Para[0023-24] The multi-RAT RN_UE communicates with the UE 1 using E-UTRA Uu), the first device communicates with the access network device by using a RAT corresponding to the second network (Al-Shalash Fig.1 Para[0023-24] The multi-RAT RN_UE communicates with the eNB using LTE Un).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Huang to have the feature of “wherein the wireless backhaul system comprises a first network and a second network, the first network and the second network use different radio access technologies (RATs), a terminal and an access network Al-Shalash. The suggestion/motivation would have been to provide improved multi-RAT capability to unify core networks and save cost (Al-Shalash Para[0003]).

Specifically for claim 8, Huang discloses the apparatus that includes a processor (Huang Fig.2 Ref:230 Para[0027] The processor) and a memory (Huang Fig.2 Ref:232 Para[0027] The memory).
Regarding claims 2 and 9, Huang in view of Al-Shalash discloses the method, the apparatus and the system as explained above for Claim 1. Huang further discloses wherein the obtaining, by the first management network element, information about a first radio bearer of the terminal in the first network comprises: obtaining, by the first management network element, the information about the first radio bearer of the terminal in the first network (Huang Fig.4 Para[0177] The information is exchanged between the relay node and the donor base station. Para[0185] The mapping component receives the Uu bearer QoS requirement from the relay node).



Claims 3,7,10,14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, Al-Shalash and further in view of Zhang (WO2019184482, hereinafter referred to as “Zhang”).

Regarding claims 3 and 10, Huang in view of Al-Shalash discloses the method, the apparatus and the system as explained above for Claim 1. Huang in view of Al-Shalash does not explicitly disclose wherein the obtaining, by the first management network element, information about a first radio bearer of the terminal in the first network comprises: obtaining, by the first management network element, the information about the first radio bearer of the terminal in the first network from a core network 
However, Zhang from a similar field of invention discloses wherein the obtaining, by the first management network element, information about a first radio bearer of the terminal in the first network comprises: obtaining, by the first management network element, the information about the first radio bearer of the terminal in the first network from a core network control plane network element of the terminal in the first network (Zhang Para[0035-36] The first CU serving terminal (i.e. Core network control plane) sends mapping relationship (i.e. information) to the second CU. The relationship is between the flow and the DRB).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Huang and Al-Shalash to have the feature of “wherein the obtaining, by the first management network element, information about a first radio bearer of the terminal in the first network comprises: obtaining, by the first management network element, the information about the first radio bearer of the terminal in the first network from a core network Zhang. The suggestion/motivation would have been to meet requirements of multi-path and multi-hop (Zhang Para[0006]).

Regarding claims 7,14 and 19, Huang in view of Al-Shalash discloses the method, the apparatus and the system as explained above for Claim 1. Huang in view of Al-Shalash does not explicitly disclose wherein the method further comprises: sending, by the first management network element, the mapping relationship between the first radio bearer and the second radio bearer to the first device or the access network device.
However, Zhang from a similar field of invention discloses wherein the method further comprises: sending, by the first management network element, the mapping relationship between the first radio bearer and the second radio bearer to the first device or the access network device (Zhang Para[0128] The third mapping relationship between UE DRB and IAB DRB is sent to DU logical entity (i.e. access network device)).


Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Huang and Al-Shalash to have the feature of “wherein the method further comprises: sending, by the first management network element, the mapping relationship between the first radio bearer and the second radio bearer to the first device or the access network device” as taught by Zhang. The suggestion/motivation would have been to meet requirements of multi-path and multi-hop (Zhang Para[0006]).



Claims 4,11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, Al-Shalash and further in view of Huang et al. (US 2011/0267943 Al, hereinafter referred to as “Huang-2”).

Regarding claims 4,11 and 16, Huang in view of Al-Shalash discloses the method, the apparatus and the system as explained above for Claim 1. Huang in view of Al-Shalash 
However, Huang-2 from a similar field of invention discloses wherein before the determining, by the first management network element, a mapping relationship between the first radio bearer and a second radio bearer based on the information about the first radio bearer, the method further comprises: obtaining, by the first management network element, information about the second radio bearer of the first device in the second network (Huang-2 Fig.8 Para[0200] The message contains QoS parameter for Un data radio bearer (i.e. second bearer), wherein the information (Huang-2 Fig.8 Para[0200] The message contains QoS parameter for Un data radio bearer (i.e. second bearer) between the donor and relay node indicating QCI value (i.e. mapping information) of Uu bearer (i.e. first bearer)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Huang and Al-Shalash to have the feature of “wherein before the determining, by the first management network element, a mapping relationship between the first radio bearer and a second radio bearer based on the information about the first radio bearer, the method further comprises: obtaining, by the first management network element, information about the second radio bearer of the first device in the second network, wherein the information about the second radio bearer comprises an identifier of the second radio bearer and a quality of service (QoS) parameter corresponding to the identifier of the second radio bearer” as taught by Huang-2. The Huang-2 Para[0007]).



Claims 5-6,12-13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, Al-Shalash, Huang-2 and further in view of YI et al. (US 2012/0287845 Al, hereinafter referred to as “Yi”).

Regarding claims 5,12 and 17, Huang in view of Al-Shalash and Huang-2 discloses the method, the apparatus and the system as explained above for Claim 1. Huang in view of Al-Shalash and Huang-2 does not explicitly disclose wherein the information about the first radio bearer comprises an identifier of the first radio bearer and a QoS parameter corresponding to the identifier of the first radio bearer, and wherein the determining, by the first management network element, a mapping relationship between the first radio bearer and a second radio bearer based on the information about the first radio bearer comprises: searching, by the first management network element and 
However, Yi from a similar field of invention discloses wherein the information about the first radio bearer comprises an identifier of the first radio bearer and a QoS parameter corresponding to the identifier of the first radio bearer (Yi Fig.7 Para[0092] The QCI is used for mapping information), and wherein the determining, by the first management network element, a mapping relationship between the first radio bearer and a second radio bearer based on the information about the first radio bearer comprises: searching, by the first management network element and based on the QoS parameter corresponding to the (Yi Fig.7 Para[0068] The mapping information is maintained by the DBS for Uu RB to Un RB association); and in response to determining that the QoS parameter corresponding to the identifier of the first radio bearer matches the QoS parameter corresponding to the identifier of the second radio bearer, determining, by the first management network element, that a mapping relationship exists between the identifier of the first radio bearer and the identifier of the second radio bearer (Yi Fig.7 Para[0066-69] The mapping information is shared between the RN and DBS for taking actions such as change or release RBs. Para[0092] The QCI is used for mapping information).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Huang, Al-Shalash and Huang-2 to have the feature of “wherein the information about the first radio bearer comprises an identifier of the first radio bearer and a QoS parameter corresponding to the identifier of the first radio bearer, Yi. The suggestion/motivation would have been to manage radio bearers in the wireless system to reduce overhead (Yi Para[0084]).

Regarding claims 6,13 and 18, Huang in view of Al-Shalash and Huang-2 discloses the method, the apparatus and 
However, Yi from a similar field of invention discloses wherein the information about the first radio bearer comprises an identifier of the first radio bearer and a QoS parameter corresponding to the identifier of the first radio bearer (Yi Fig.7 Para[0092] The QCI is used for mapping information), and wherein the determining, by the first management network element, a mapping relationship between the first radio bearer and a second radio bearer based on the information about the first radio bearer comprises: searching, by the first management network element and based on the QoS parameter corresponding to the identifier of the first radio bearer, the second network for a QoS parameter that matches the QoS parameter corresponding to the identifier of the first radio bearer (Yi Fig.7 Para[0068] The mapping information is maintained by the DBS for Uu RB to Un RB association); and in response to determining that no QoS parameter in the second network matches the QoS parameter corresponding to the identifier of the first radio bearer: triggering, by (Yi Fig.7 Para[0068-69] The RN sets up a Un RB when a setup request is received for a Uu RB. This will happen in a case when Un RB for a given Uu RB QCI doesn’t exist in the mapping information. Para[0092] The QCI is used for mapping information).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Huang, Al-Shalash and Huang-2 to have the feature of “wherein the information about the first radio bearer comprises an identifier of the first radio bearer and a QoS parameter corresponding to the identifier of the first radio bearer, Yi. The Yi Para[0084]).

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

Additional References
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	U.S. Patent Application Publication No. 2016/0066363 to Zhang (Fig.3 and associated paragraphs).
2.	U.S. Patent Application Publication No. 2014/0185517 to Yi (Fig.7 and associated paragraphs).
3.	U.S. Patent Application Publication No. 2011/0103294 to Liu (Fig.8 and associated paragraphs).
4.	U.S. Patent Application Publication No. 2010/0103863 to Ulupinar (Fig.1 and associated paragraphs).
5.	U.S. Patent Application Publication No. 2014/0003328 to Liu (Fig.8 and associated paragraphs).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. The examiner can normally be reached M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUDESH M PATIDAR/Examiner, Art Unit 2415